Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Martin, J.), rendered January 4, 1985, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court violated his due process rights in not holding a hearing to determine his competency, after his consistently incoherent statements made at a hearing during which he withdrew a previously entered plea of guilty. We disagree. The record shows that, while the defendant’s attempts to make legal points showed some flaws of logic, there was no evidence of irrationality requiring a competency hearing.
We have examined the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.